On Motion of Mr. Graeme of Council for the Complainants in this Cause praying that the Exceptions taken to the Defendants Answer might be admitted to be Filed with the Register of this Court, And the same being Opposed by the Defendants Council; Upon a full Debate of the whole Matter and hearing all that could be alledged by Council learned on both sides, The Court was unanimously of Opinion, and therefore Doth Order that the said Exceptions be allowed to be filed, And that the Same be Set down to be Argued on Thursday the Sixteenth of May next of which all Parties concerned are to take Notice.
Int.
Alexr Stewart Deputy Register
Present the same day, besides the above Members, The Honorable Richard Hill Esq.